 1   WRIGHT, FINLAY & ZAK, LLP
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorney for Plaintiff HSBC Bank USA National Association, as Trustee on Behalf of the
 7   Certificate Holders of Deutsche Alt-A Securities Mortgage Loan Trust, Series 2007-OA3 and
     National Default Servicing Corporation
 8
 9                               UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11
     HSBC BANK USA, NATIONAL                            Case No.: 2:18-cv-02162-MMD-CWH
12   ASSOCIATION, AS TRUSTEE FOR THE
13   HOLDERS OF DEUTSCHE ALT-A
     SECURITIES, INC., MORTGAGE LOAN                    STIPULATION AND ORDER TO
14   TRUST PASS-THROUGH CERTIFICATES                    EXTEND TIME TO RESPOND TO
     SERIES 2007-OA3, a National Banking                DEFENDANT’S MOTION FOR LEAVE
15   Association,                                       TO FILE SUPPLEMENTAL BRIEF [ECF
16                    Plaintiff,                        NO. 31]
            vs.
17   FIDELITY NATIONAL TITLE GROUP,                     [FIRST REQUEST]
     INC. and CHICAGO TITLE INSURANCE
18   COMPANY,
19                    Defendants.

20          Plaintiff HSBC Bank USA National Association, as Trustee on Behalf of the Certificate
21
     Holders of Deutsche Alt-A Securities Mortgage Loan Trust, Series 2007-OA3 and National
22
     Default Servicing Corporation (hereinafter “HSBC”), and Defendants Fidelity National Title
23
     Group Inc., and Chicago Title Insurance Company, (collectively “Defendants”), by and through
24
25   their respective attorneys of records, hereby stipulates and agrees as follows.

26          1. On May 14, 2019, Defendants filed an Emergency Motion for Leave to File
27
                Supplemental Brief in Support of Defendants Fidelity National Title Group, Inc., and
28



                                                 Page 1 of 3
               Chicago Title Insurance Company’s Motion to Dismiss Plaintiff’s Complaint;
 1
 2             Declaration of Sophia S. Lau [ECF No. 31] (“Motion”);

 3         2. HSBC’s response to Defendants’ Motion is due May 28, 2019;
 4
           3. HSBC’s counsel is requesting an additional three (3) days to file its response to
 5
               Defendants’ Motion, and thus is requesting an extension to May 31, 2019, to file its
 6
 7             response;

 8         4. This extension is requested to allow Counsel for HSBC additional time to review and
 9             respond to the points and authorities cited to in Defendants’ Motion.
10
           5. Counsel for Defendants does not oppose this extension;
11
           6. This is the first request for an extension which is made in good faith and not for
12
13             purposes of delay.

14         IT IS SO STIPULATED.
15   DATED this 28th day of May, 2019.              DATED this 28th day of May, 2019.
16
     WRIGHT, FINLAY & ZAK, LLP                      EARLY SULLIVAN WRIGHT GIZER &
17                                                  McRAE LLP
18   /s/ Lindsay D. Robbins                         /s/ Sophia S. Lau
19   Lindsay D. Robbins, Esq.                       Sophia S. Lau, Esq.
     Nevada Bar No. 13474                           Nevada Bar No. 13365
20   7785 W. Sahara Ave., Suite 200                 601 South Seventh Street, 2nd Floor
     Las Vegas, NV 89117                            Las Vegas, Nevada 89101
21   Attorney for Plaintiff HSBC Bank USA           Attorneys for Defendant, Fidelity National Title
22                                                  Group, Inc. and Chicago Title Insurance
                                                    Company
23
24
                                                              Case No.: 2:18-cv-02162-MMD-CWH
25
                                               ORDER
26
           IT IS SO ORDERED.
27
             May 28, 2019
     Dated: ___________                                 ________________________________
28
                                                        UNITED STATES DISTRICT JUDGE


                                               Page 2 of 3
     Respectfully submitted by:
 1
 2   WRIGHT, FINLAY & ZAK, LLP

 3   /s/ Lindsay D. Robbins, Esq.
     Lindsay D. Robbins, Esq.
 4
     Nevada Bar No. 13474
 5   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 6   Attorney for Plaintiff HSBC Bank USA
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                            Page 3 of 3
